Title: To James Madison from John M. Forbes, 30 June 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


30 June 1803, Hamburg. Has received JM’s circular letter of 9 Apr. The “wise provissions” of the act of 28 Feb. do away almost entirely with “the embarrasments incident to the duty of foreign Consuls.” Supposes, for instance, that consuls will be able to “exact” $10 for the U.S. fund for seamen’s relief when sailors request a discharge and “relinquish the extra Wages.” Requests instructions but in the meantime will act on this construction of the law. The king of England, acting as elector of Hanover, has refused to sign the capitulation concluded between the Hanover regency and the French general Mortier. In consequence the French have crossed the Elbe “with a determination to make the Hannoverian army Prisoners of War.” The Hanoverian forces have retreated to Ratzeburg, “where it is said they are determined to oppose to this new attack, a desperate but probably an ineffectual Resistance.” France and Prussia have promised “that the territory and trade” of Hamburg “shall remain inviolate,” but Forbes believes the city’s situation “is still painfully precarious.” Has been promised a second answer from the British chargé d’affaires, “in which I understand an advantage will be taken of the want of legal evidence of the injury complained of.” Encloses a copy of the instructions he has issued to captains as they sail from Hamburg.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp.; docketed by Wagner. This letter and that of 8 July were sent together with a number of enclosures. For the enclosure relating to this letter, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   Forbes enclosed his “Circular to the Americans leaving this Port,” n.d. (2 pp.), warning of British impressment of U.S. seamen outside Hamburg harbor and enjoining ship captains to return immediately to port should “any Violence” be done “by any Foreign power” to their ships or crew “in order to support by your united Testimony the representations, which I may find it necessary to make in the case.” Previous impressments had been followed by the abandonment of the sailors by their captains: “this indifference is highly reprehensible,” wrote Forbes, “as it violates … the duty which every American owes to his injured fellow Citizens” and is an insult to “the national flag.”



   
   A full transcription of this document has been added to the digital edition.

